748 N.W.2d 523 (2008)
Frank J. TOMECEK, Jr., and Janis H. Tomecek, Plaintiffs-Appellees,
v.
Andrew Lucian BAVAS, Joyce Bavas, Inez Hildegard Bavas, Stanley Francis Stasch, Julia Stasch, Martha Stasch, Patricia M. Curtner, Timothy V. McGree, Peter A. Stratigos, Alice M. Stratigos, Pamela Krueger, Devereaux Bowly, Jr., David N. Derbyshire, Ellen R. La Fountain, Jonathan Rodgers, Royal Kennedy Rodgers, Lee Stahl, III, and Susan Stahl, Defendants-Appellants, and
Indiana Michigan Power Company, d/b/a American Electric Power Company, Inc., Michigan Department of Labor and Economic Growth, and Berrien County Drain Commissioner, Defendants-Appellees, and
Daniel Johnson, Scott Loess, Kathleen Loess, Jane Henkle, Richard Cragg, Lois Zyer, Arthur C. Mertz Revocable Trust, Peter Levy, Benita Levy, Lakeside Property Owners, Chikaming Township, Robert Forker, Jr., New Buffalo Savings Bank, Fifth Third Bank, Shoreline Bank, Semco Energy, Inc., Semco Energy Gas Company, SBC Ameritech Corporation, Michael L. Jones, Laura L. Avery, and Julia E. Pietras, Defendants.
Docket No. 134665. COA No. 258907.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the miscellaneous motion and the motion to file amicus curiae *524 brief are GRANTED. The application for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether an action under the Land Division Act, MCL 560.101, et seq., can be used to burden existing, substantive property rights; (2) whether this Court should recognize an easement by necessity for utilities; and (3) whether an easement by necessity may be recognized when purchasers had notice of a restrictive covenant barring any such easement in the absence of certain conditions.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.